POX, J.
The defendant, under an information filed by the prosecuting attorney of Iron county, charging him with arson, was found guilty of arson in the third degree, and his punishment assessed by the jury at imprisonment in the penitentiary for a term of five years. Motions for new trial and in arrest of judgment were filed by the defendant and overruled by the court, judgment entered of record, and an appeal allowed defendant to this court.
*480The defendant is not represented in this court, but an examination of the record fails to show that what is termed thfe bill of exceptions was ever filed; nor is there any certificate of the clerk on the bill, indicating the fact and date of filing.
In Lafollette v. Thompson, 83 Mo. 199, this court said: “There must be an entry of record to make a bill of exceptions a part of the record. This is indispensable in term time- When leave is granted, with consent of parties, to file a bill in vacation, there must be some certificate on the bill itself, signed by the clerk, indicating the fact and date of filing, or some entry made by the clerk in the- records of the court to that effect.” This rule has been stated and approved many times. [Roush v. Cunningham, 163 Mo. 173; Wilson v. Railroad, 167 Mo. 323; State v. Rolley, 135 Mo. 677; Ricketts v. Hart, 150 Mo. 64; Williams v. Williams, 26 Mo. App. 408, and other cases.]
The purported bill of exceptions must be disregarded as not being properly authenticated. We have examined the record proper, and find no error therein. The judgment is affirmed.
All concur.